IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT




                              No. 01-10055
                          Conference Calendar



JAMES LEE SWEED,

                                      Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE-
INSTITUTIONAL DIVISION OFFICIALS,

                                      Defendant-Appellee.


                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 7:00-CV-228-R
                         --------------------
                            April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     James L. Sweed, # 661010, seeks to proceed in forma pauperis

(IFP) on appeal from the district court’s order and judgment

denying his motion for leave to file his 42 U.S.C. § 1983

complaint IFP pursuant to the Prison Litigation Reform Act

(PLRA).   Sweed has already had three actions dismissed as

frivolous.     This court dismissed his appeal as frivolous in Sweed

v. Zeller, No. 95-40934 (5th Cir. Apr. 17, 1996) (unpublished).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10055
                               - 2 -

The district court dismissed Sweed’s complaint as frivolous, and

this court dismissed the appeal as frivolous in Sweed v. TDCJ-ID,

No. 96-40497 (5th Cir. Aug. 22, 1996) (unpublished).   Sweed does

not challenge the fact that he has three strikes.

     The district court record and Sweed’s motion to proceed IFP

do not show that Sweed is “under imminent danger of serious

physical injury.”   28 U.S.C. § 1915(g).   Permission to appeal IFP

is DENIED pursuant to § 1915(g).   Sweed’s appeal is DISMISSED.

     MOTION DENIED; APPEAL DISMISSED.